Citation Nr: 1504274	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis, to include cervical spine arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1968 to September 1971, with service in the Republic of Vietnam from June 1969 to June 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2014 and a transcript is of record.  The Veterans Law Judge held the record open for a 30 day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Veteran also perfected an appeal to the Board on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Subsequently, in a May 2013 rating decision, the RO granted service connection for anxiety disorder, effective from October 1, 2010.  Thus, the issue of entitlement to service connection for PTSD is no longer before the Board. 

The Virtual VA paperless claims processing system contains additional VA treatment records dated from April 2012 to December 2012 that have been reviewed by the RO and the Board in addition to documents that are duplicative of those in the paper claims file or irrelevant to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) does not reveal any documents.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to service connection for arthritis, to include cervical spine arthritis, is requested.

2.  Credible medical and lay evidence links current migraines to documented complaints of migraines during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for arthritis, to include cervical spine arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for establishing service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

With respect to the issue of entitlement to service connection for arthritis, to include cervical spine arthritis, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.2040.  In this case, the Veteran and his authorized representative withdrew the issue of entitlement to service connection for arthritis, to include the cervical spine, during the May 2014 hearing.  See Board Hearing Transcript at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.

II.  Service Connection

In this decision, the Board is granting service connection for migraine headaches, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, service treatment records reflect that the Veteran did not have migraine headaches noted upon entry into service.  In July 1969, the Veteran was treated for frontal and temporal headaches of an unknown etiology.  

The Veteran was afforded a VA examination in May 2011 which showed a diagnosis of migraine headaches.  In addition, the Veteran testified at a May 2014 Board hearing that he developed migraine headaches on active duty that have persisted since military service.  See Board Hearing Transcript at 6-7.  Moreover, private treatment records document a history of migraine headaches.  

The Board finds that the most probative evidence in this case is the May 2011 opinion offered by the VA examiner who reviewed the claims file and opined that the Veteran's migraines had their onset in service and were at least as likely as not exacerbated during service.  As such, service connection is warranted.  


ORDER

The appeal as to the issue of entitlement to service connection for arthritis, to include cervical spine arthritis, is dismissed.

Service connection for migraine headaches is granted.


REMAND

On review, the Board finds that the evidence of record is not sufficient to evaluate the claim of entitlement to service connection for hypertension.  Thus, a VA examination is necessary to determine the nature and etiology of the Veteran's hypertension, to include as due to in-service chemical exposure or alternatively, as due to service-connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  It is noted that the record shows that some of the treatment records from private providers previously identified by the Veteran are no longer available.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  After completing the above action, the Veteran should be afforded a VA examination to determine the nature and etiology of his current hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that his service-connected anxiety symptoms have proximately caused his hypertension.  See November 2012 VA Form 9 and May 2014 Board Hearing Transcript at 8-11.  Alternatively, the Veteran has asserted that his hypertension was caused by exposure to various chemicals in Vietnam.  See Veteran's December 2010 statement.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested in or is otherwise related to the Veteran's military service, to include exposure to chemicals.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or permanently aggravated by his service-connected anxiety.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


